t c memo united_states tax_court david s stout and crystal a stout petitioners v commissioner of internal revenue respondent docket no filed date david s stout and crystal a stout pro sese richard j hassebrock for respondent memorandum findings_of_fact and opinion foley judge after concessions the issues for decision are whether petitioners’ income relating to a stock equivalent plan is properly characterized as ordinary or capital_gain and whether petitioners are liable for a sec_6651 addition_to_tax findings_of_fact from through david stout worked as a software engineer for pole zero corp pole zero an ohio corporation that designs and manufactures radio frequency interference mitigation products in date pole zero authorized and instituted a stock equivalent plan plan pursuant to which it issued stock incentive units sius to full-time salaried employees of the company who have been employed a minimum of three years and serve in key executive administrative professional or technical capacities pole zero credited sius to accounts maintained for the benefit of plan participants the value of each siu was measured by and adjusted to reflect changes in the fair_market_value of a share of pole zero common_stock in addition plan participants received for each siu credits to their plan accounts equal to cash dividends relating to each share of common_stock these dividend equivalents accrued interest the plan provided that amounts credited to a plan participant’s account represent only an unsecured promise to pay in unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure accordance with the terms of the plan plan participants would not pursuant to the plan acquire any right title or interest in any assets of the company upon a merger or acquisition of pole zero plan participants had the right to receive cash payments equal to the value of their plan accounts on date dover electronics a subsidiary of dover corp acquired pole zero on or around date pole zero paid mr stout dollar_figure reflecting the value of his plan account at the time of the acquisition the extended due_date for filing petitioners’ form_1040 u s individual_income_tax_return was date petitioners filed their form_1040 on date and reported the dollar_figure payment relating to the plan as ordinary_income respondent examined petitioners’ tax_return during the examination petitioners contended the payment from pole zero relating to the plan qualified for capital_gain treatment respondent on date sent petitioners a notice_of_deficiency relating to respondent disallowed certain itemized and business_expense deductions and determined that petitioners were liable for a dollar_figure income_tax deficiency and a dollar_figure sec_6651 addition_to_tax on date petitioners while residing in ohio filed a petition with the court opinion capital_gain is gain from the sale_or_exchange of a capital_asset see sec_1222 a right to receive a future payment of ordinary_income is not a capital_asset see 356_us_260 119_tc_1 petitioners contend that the plan pursuant to sec_422 was an incentive_stock_option plan they received stock and the payment received was capital_gain income we disagree the plan provided that mr stout in consideration for his services would receive a cash payment on a future date see sec_61 49_tc_533 holding that compensation received as consideration for services is ordinary_income the plan did not qualify as a sec_422 incentive_stock_option plan and did not grant mr stout an option to buy or sell any pole zero stock see sec_422 providing that an incentive_stock_option is an option granted to an individual to purchase the stock of a corporation indeed it expressly provided that participants would not receive any interest in the assets of pole zero accordingly the payment to mr stout was ordinary_income see sec_1222 commissioner v p g lake inc u s pincite davis v commissioner t c pincite sec_6651 imposes an addition_to_tax for failure to timely file a return unless it is shown that such failure is due to reasonable_cause and not due to willful neglect see 469_us_241 petitioners filed their form_1040 over two years after its due_date but contend that they had reasonable_cause for doing so because mr stout could not find relevant documentation and he did not want to get in trouble for filing false tax records in short petitioners did not exercise ordinary business care and prudence and their failure to find particular documents does not excuse their failure to timely file see sec_301_6651-1 proced admin regs accordingly petitioners are liable for a sec_6651 addition_to_tax contentions we have not addressed are irrelevant moot or meritless to reflect the foregoing decision will be entered under rule respondent bears and has met the burden of production relating to the sec_6651 addition_to_tax see sec_7491 116_tc_438 petitioners bear the burden_of_proof relating to reasonable_cause see higbee v commissioner t c pincite
